DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 7/19/2021.  Claims 1-29 remain pending in the present application.  This Action is made FINAL.
Drawings
The drawings were received on 7/19/2021.  These drawings are not acceptable.

The drawings are objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figures 1-9.  It is noted that drawings filed in or converted from grayscale will often not have lines, numbers, and letters that are clean, black, sufficiently dense and dark, and uniformly thick and well-defined.  Monochrome drawing produce the best results.  If Applicant believes the lines, numbers, and letters in the drawings to be durable, clean, black, sufficiently dense and dark, and uniformly thick, Applicant should review the drawings in PAIR.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
Claim Objections
Claim 8 is objected to because of the following informalities: on line 5, “includes Radio” should be “includes a Radio” or something similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12, 15, 17, 19, 20, 22, 24, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG3 Meeting #93bis; Sophia Antipolis, France; Source; Huawei; Title: Solution for Selection of Network Slice and CN entity (R3-162460) -- October 10-14, 2016 (as cited on Applicant’s IDS, hereinafter Antipolis) in view of Lee et al. (U.S. Patent Application Publication No. 2016/0094988 A1) (hereinafter Lee 1).

Regarding claim 1, Antipolis discloses a method performed in a communication device for handling network slices in a wireless communication network (Figure 1 and section 2 disclose the UE registered with a network slice instance), the method comprising:
including the NSSAI in a Non Access Stratum, NAS, registration request (Figure 2 and 
sending a Radio Resource Control, RRC, connection request to a network node including the NAS registration request (Figure 2 and section 3 disclose, the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.).
Antipolis does not explicitly disclose encrypting Network Slice Selection Assistance information, NSSAI, using public key cryptography that includes a Radio Access Network, RAN, public key.
In analogous art, Lee 1 discloses encrypting Network Slice Selection Assistance information, NSSAI, using public key cryptography that includes a Radio Access Network, RAN, public key (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and information including a serving network identifier (SN_id) and a randomly selected key encryption key (KEK).  Public or shared key encryption may be used to encrypt information in the NAS Attach Request 1002.  If public key encryption is used, the IMSI, SN_id, and KEK may be encrypted using the public key of the HSS 818).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting a serving network identifier in an attach request in a RAN environment, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same way.  Combining encrypting a serving network identifier in an attach request in a RAN environment of Lee 1 with an NSSAI in 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis and Lee 1 to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, Antipolis discloses the claimed invention except explicitly disclosing wherein the encryption is performed using Public Land Mobile Network, PLMN, public key.
Lee 1 further discloses wherein the encryption is performed using Public Land Mobile Network, PLMN, public key (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and information including a serving network identifier (SN_id) and a randomly selected key encryption key (KEK).  Public or shared key encryption may be used to encrypt information in the NAS Attach Request 1002.  If public key encryption is used, the IMSI, SN_id, and KEK may be encrypted using the public key of the HSS 818).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting and decrypting a serving network identifier in an attach request in a PLMN environment, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same way.  Combining encrypting a serving network identifier in an attach request in a PLMN environment of Lee 1 with an NSSAI in an attach request of Antipolis was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 1.


Regarding claim 3, as applied to claim 1 above, Antipolis further discloses including the NSSAI in the RRC connection request (Figure 2 and section 3 disclose, the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.).
Antipolis does not explicitly disclose the NSSAI being encrypted.
Lee 1 further discloses the NSSAI being encrypted  (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and information including a serving network identifier (SN_id) and a randomly selected key encryption key (KEK).  Public or shared key encryption may be used to encrypt information in the NAS Attach Request 1002.  If public key encryption is used, the IMSI, SN_id, and KEK may be encrypted using the public key of the HSS 818).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting a serving network identifier in an attach request, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same way.  Combining encrypting a serving network identifier in an attach request of Lee 1 with an NSSAI in an attach request of Antipolis was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 1.
Therefore, it would have been obvious before the effective filing date of the claimed 

Regarding claim 4, as applied to claim 1 above, Antipolis, as modified by Lee 1, further discloses including the NSSAI in the RRC connection request (Figure 2 and section 3 disclose, the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.).

Regarding claim 5, as applied to claim 4 above, Antipolis discloses the claimed invention except explicitly disclosing wherein the RAN public key is specific for each network node or common for all network nodes in the RAN.
Lee 1 further discloses wherein the RAN public key is specific for each network node or common for all network nodes in the RAN (Figure 10 and paragraph 0073 disclose if public key encryption is used, the IMSI, SN_id, and KEK may be encrypted using the public key of the HSS 818).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting a serving network identifier in an attach request using a public key of a HSS, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same way.  Combining encrypting a serving network identifier in an attach request using a public key of a HSS of Lee 1 with an NSSAI in an attach request of Antipolis was within the ordinary ability of one of 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis and Lee 1 to obtain the invention as specified in claim 5.

Regarding claim 8, Antipolis discloses a communication device for handling network slices in a wireless communication network (Figure 1 and section 2 disclose the UE registered with a network slice instance), the communication device comprising circuitry configured to:
include the encrypted NSSAI in a Non Access Stratum, NAS, registration request (Figure 2 and section 3 disclose, the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.); and
send a Radio Resource Control, RRC, connection request to a network node including the NAS registration request (Figure 2 and section 3 disclose, the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.).
Antipolis does not explicitly disclose encrypt Network Slice Selection Assistance information, NSSAI, using public key cryptography that includes Radio Access Network, RAN, public key.
In analogous art, Lee 1 discloses encrypt Network Slice Selection Assistance information, NSSAI, using public key cryptography that includes Radio Access Network, RAN, public key (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and information including a serving network identifier (SN_id) and a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting a serving network identifier in an attach request in a RAN environment, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same way.  Combining encrypting a serving network identifier in an attach request in a RAN environment of Lee 1 with an NSSAI in an attach request of Antipolis was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis and Lee 1 to obtain the invention as specified in claim 8.

Regarding claim 9, as applied to claim 8 above, Antipolis discloses the claimed invention except explicitly disclosing wherein the encryption is performed using Public Land Mobile Network, PLMN, public key.
Lee 1 further discloses wherein the encryption is performed using Public Land Mobile Network, PLMN, public key (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and information including a serving network identifier (SN_id) and a randomly selected key encryption key (KEK).  Public or shared key encryption may be used to encrypt information in the NAS Attach Request 1002.  If public key encryption is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting and decrypting a serving network identifier in an attach request in a PLMN environment, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same way.  Combining encrypting a serving network identifier in an attach request in a PLMN environment of Lee 1 with an NSSAI in an attach request of Antipolis was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis and Lee 1 to obtain the invention as specified in claim 9.

Regarding claim 10, as applied to claim 8 above, Antipolis further discloses include the NSSAI in the RRC connection request (Figure 2 and section 3 disclose, the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.).
Antipolis does not explicitly disclose the NSSAI being encrypted.
Lee 1 further discloses the NSSAI being encrypted (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and information including a serving network identifier (SN_id) and a randomly selected key encryption key (KEK).  Public or shared key encryption may be used to encrypt information in the NAS Attach Request 1002.  If public key encryption is used, the IMSI, SN_id, and KEK may be encrypted 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting a serving network identifier in an attach request, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same way.  Combining encrypting a serving network identifier in an attach request of Lee 1 with an NSSAI in an attach request of Antipolis was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis and Lee 1 to obtain the invention as specified in claim 10.

Regarding claim 11, as applied to claim 8 above, Antipolis, as modified by Lee 1, further discloses include the NSSAI in the RRC connection request (Figure 2 and section 3 disclose, the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.).

Regarding claim 12, as applied to claim 11 above, Antipolis discloses the claimed invention except explicitly disclosing wherein the RAN public key is specific for each network node or common for all network nodes in the RAN.
Lee 1 further discloses wherein the RAN public key is specific for each network node or common for all network nodes in the RAN (Figure 10 and paragraph 0073 disclose if public key 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting a serving network identifier in an attach request using a public key of a HSS, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same way.  Combining encrypting a serving network identifier in an attach request using a public key of a HSS of Lee 1 with an NSSAI in an attach request of Antipolis was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis and Lee 1 to obtain the invention as specified in claim 12.

Regarding claim 15, Antipolis discloses a method performed in a network node for handling network slices for a communication device in a wireless communication network, wherein the wireless communication network comprises the network node in a Radio Access Network, RAN, and a network function in a core network, CN (Figure 1 and section 2 disclose the UE registered with a network slice instance.  Figure 2 and section 3 disclose the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.  The RAN forwards the Attach Request to the SSF.  The SSF determines which slice(s) the UE is selected and selects the appropriate Common CP NFs as well as related NeS-ID of the slice), the method 
receiving a Radio Resource Control, RRC, connection request from the communication device (Figure 2 and section 3 disclose, the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.);
wherein the RRC connection request comprises a NAS registration request including a Network Slice Selection Assistance information, NSSAI (Figure 2 and section 3 disclose, the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.);
selecting a network function based on information in the RRC connection request (Figure 2 and section 3 disclose the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.  The RAN forwards the Attach Request to the SSF.  The SSF determines which slice(s) the UE is selected and selects the appropriate Common CP NFs as well as related NeS-ID of the slice);
forwarding the NAS registration request to the network function (Figure 2 and section 3 disclose the SSF forwards the Attach Request to the selected Common CP NFs);
forwarding to the communication device a NAS registration response received from the network function (Figure 2 and section 3 disclose the selected Common CP NFs assigns UE Temporary ID and then sends Attach Response with NeS-ID and UE Temporary ID to the UE via SSF).
Antipolis does not explicitly disclose a Network Slice Selection Assistance information, NSSAI, encrypted using Public Land Mobile Network, PLMN, public key; forwarding to the 
In analogous art, Lee 1 discloses a Network Slice Selection Assistance information, NSSAI, encrypted using Public Land Mobile Network, PLMN, public key (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and information including a serving network identifier (SN_id) and a randomly selected key encryption key (KEK).  Public or shared key encryption may be used to encrypt information in the NAS Attach Request 1002.  If public key encryption is used, the IMSI, SN_id, and KEK may be encrypted using the public key of the HSS 818);
forwarding to the communication device a NAS registration response received from the network function after the network function decrypting the NSSAI using a PLMN private key (Figure 10 and paragraph 0074 disclose the HSS 818 may decrypt the KEK and the SN_id from the encrypted information provided in the NAS Attach Request 1002.  The HSS 818 may compare the latter decrypted SN_id with the SN_id sent by the MME 810 in the Authentication Information Request 1004.  If the two SN_ids match, the HSS 818 prepare and transmit an Authentication Information Response 1006).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting and decrypting a serving network identifier in an attach request in a PLMN environment, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same way.  Combining encrypting a serving network identifier in an attach request in a PLMN environment of Lee 1 with an NSSAI in an attach request of Antipolis was within the ordinary 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis and Lee 1 to obtain the invention as specified in claim 15.

Regarding claim 17, as applied to claim 15 above, Antipolis further discloses wherein selecting a network function is based on a Radio Access Network, RAN, NSSAI provided in the RRC connection request (Figure 2 and section 3 disclose the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.  The RAN forwards the Attach Request to the SSF.  The SSF determines which slice(s) the UE is selected and selects the appropriate Common CP NFs as well as related NeS-ID of the slice).
Antipolis does not explicitly disclose a Radio Access Network, RAN, public key encrypted NSSAI.
Lee 1 further discloses a Radio Access Network, RAN, public key encrypted NSSAI (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and information including a serving network identifier (SN_id) and a randomly selected key encryption key (KEK).  Public or shared key encryption may be used to encrypt information in the NAS Attach Request 1002.  If public key encryption is used, the IMSI, SN_id, and KEK may be encrypted using the public key of the HSS 818).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting a serving network identifier in an attach request in a RAN environment, as described 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis and Lee 1 to obtain the invention as specified in claim 17.

Regarding claim 19, as applied to claim 15 above, Antipolis further discloses wherein selecting a network function is based on a NSSAI provided in the RRC connection request (Figure 2 and section 3 disclose the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.  The RAN forwards the Attach Request to the SSF.  The SSF determines which slice(s) the UE is selected and selects the appropriate Common CP NFs as well as related NeS-ID of the slice).
Antipolis does not explicitly disclose the NSSAI being PLMN public key encrypted.
Lee 1 further discloses the NSSAI being PLMN public key encrypted (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and information including a serving network identifier (SN_id) and a randomly selected key encryption key (KEK).  Public or shared key encryption may be used to encrypt information in the NAS Attach Request 1002.  If public key encryption is used, the IMSI, SN_id, and KEK may be encrypted using the public key of the HSS 818).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis and Lee 1 to obtain the invention as specified in claim 19.

Regarding claim 20, Antipolis discloses a network node for handling network slices for a communication device in a wireless communication network, wherein the wireless communication network comprises the network node in a Radio Access Network, RAN, and a network function in a core network, CN (Figure 1 and section 2 disclose the UE registered with a network slice instance.  Figure 2 and section 3 disclose the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.  The RAN forwards the Attach Request to the SSF.  The SSF determines which slice(s) the UE is selected and selects the appropriate Common CP NFs as well as related NeS-ID of the slice), the network node is configured to:
receive a Radio Resource Control, RRC, connection request from the communication device (Figure 2 and section 3 disclose, the UE sends initial Attach Request to the RAN 
wherein the RRC connection request comprises a NAS registration request including a Network Slice Selection Assistance information, NSSAI (Figure 2 and section 3 disclose, the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.);
select a network function based on information in the RRC connection request (Figure 2 and section 3 disclose the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.  The RAN forwards the Attach Request to the SSF.  The SSF determines which slice(s) the UE is selected and selects the appropriate Common CP NFs as well as related NeS-ID of the slice);
forward the NAS registration request to the network function (Figure 2 and section 3 disclose the SSF forwards the Attach Request to the selected Common CP NFs);
forward to the communication device a NAS registration response received from the network (Figure 2 and section 3 disclose the selected Common CP NFs assigns UE Temporary ID and then sends Attach Response with NeS-ID and UE Temporary ID to the UE via SSF).
Antipolis does not explicitly disclose a Network Slice Selection Assistance information, NSSAI, encrypted using Public Land Mobile Network, PLMN, public key; forward to the communication device a NAS registration response received from the network function after the network function decrypting the NSSAI using a PLMN private key.
In analogous art, Lee 1 discloses a Network Slice Selection Assistance information, NSSAI, encrypted using Public Land Mobile Network, PLMN, public key (Figure 10 and 
forward to the communication device a NAS registration response received from the network function after the network function decrypting the NSSAI using a PLMN private key (Figure 10 and paragraph 0074 disclose the HSS 818 may decrypt the KEK and the SN_id from the encrypted information provided in the NAS Attach Request 1002.  The HSS 818 may compare the latter decrypted SN_id with the SN_id sent by the MME 810 in the Authentication Information Request 1004.  If the two SN_ids match, the HSS 818 prepare and transmit an Authentication Information Response 1006).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting and decrypting a serving network identifier in an attach request in a PLMN environment, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same way.  Combining encrypting a serving network identifier in an attach request in a PLMN environment of Lee 1 with an NSSAI in an attach request of Antipolis was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis and Lee 1 to obtain the invention as specified in claim 20.

Regarding claim 22, as applied to claim 20 above, Antipolis further discloses wherein the information in the RRC connection request is a Radio Access Network, RAN, NSSAI (Figure 2 and section 3 disclose the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.  The RAN forwards the Attach Request to the SSF.  The SSF determines which slice(s) the UE is selected and selects the appropriate Common CP NFs as well as related NeS-ID of the slice).
Antipolis does not explicitly disclose a Radio Access Network, RAN, public key encrypted NSSAI.
Lee 1 further discloses a Radio Access Network, RAN, public key encrypted NSSAI (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and information including a serving network identifier (SN_id) and a randomly selected key encryption key (KEK).  Public or shared key encryption may be used to encrypt information in the NAS Attach Request 1002.  If public key encryption is used, the IMSI, SN_id, and KEK may be encrypted using the public key of the HSS 818).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting a serving network identifier in an attach request in a RAN environment, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same way.  Combining encrypting a serving network identifier in an attach request in a RAN environment of Lee 1 with an NSSAI in an attach request of Antipolis was within the ordinary ability of one of ordinary skill in the art 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis and Lee 1 to obtain the invention as specified in claim 22.

Regarding claim 24, as applied to claim 20 above, Antipolis further discloses wherein the information in the RRC connection request is a NSSAI (Figure 2 and section 3 disclose the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.  The RAN forwards the Attach Request to the SSF.  The SSF determines which slice(s) the UE is selected and selects the appropriate Common CP NFs as well as related NeS-ID of the slice).
Antipolis does not explicitly disclose the NSSAI being PLMN public key encrypted.
Lee 1 further discloses the NSSAI being PLMN public key encrypted (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and information including a serving network identifier (SN_id) and a randomly selected key encryption key (KEK).  Public or shared key encryption may be used to encrypt information in the NAS Attach Request 1002.  If public key encryption is used, the IMSI, SN_id, and KEK may be encrypted using the public key of the HSS 818).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting and decrypting a serving network identifier in an attach request in a PLMN environment, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis and Lee 1 to obtain the invention as specified in claim 24.

Regarding claim 25, Antipolis discloses a method performed in a wireless communication network for handling network slices for a communication device, wherein the wireless communication network comprises a network node in a Radio Access Network, RAN, and a network function in a core network, CN, of the wireless communication network (Figure 1 and section 2 disclose the UE registered with a network slice instance.  Figure 2 and section 3 disclose the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.  The RAN forwards the Attach Request to the SSF.  The SSF determines which slice(s) the UE is selected and selects the appropriate Common CP NFs as well as related NeS-ID of the slice), the method comprising:
receiving in the network node a Radio Resource Control, RRC, connection request from the communication device (Figure 2 and section 3 disclose, the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.);
wherein the RRC connection request comprises a NAS registration request including a Network Slice Selection Assistance information, NSSAI (Figure 2 and section 3 disclose, the UE 
selecting a network function in the network node based on information provided in the RRC connection request (Figure 2 and section 3 disclose the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.  The RAN forwards the Attach Request to the SSF.  The SSF determines which slice(s) the UE is selected and selects the appropriate Common CP NFs as well as related NeS-ID of the slice);
forwarding from the network node to the network function the NAS registration request (Figure 2 and section 3 disclose the SSF forwards the Attach Request to the selected Common CP NFs);
receiving in the network node from the network function a NAS registration response (Figure 2 and section 3 disclose the selected Common CP NFs assigns UE Temporary ID and then sends Attach Response with NeS-ID and UE Temporary ID to the UE via SSF);
sending from the network node to the communication device the NAS registration response (Figure 2 and section 3 disclose the selected Common CP NFs assigns UE Temporary ID and then sends Attach Response with NeS-ID and UE Temporary ID to the UE via SSF).
Antipolis does not explicitly disclose a Network Slice Selection Assistance information, NSSAI, encrypted using Public Land Mobile Network, PLMN, public key; decrypting in the network function the encrypted NSSAI using a PLMN private key.
In analogous art, Lee 1 discloses a Network Slice Selection Assistance information, NSSAI, encrypted using Public Land Mobile Network, PLMN, public key (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and 
decrypting in the network function the encrypted NSSAI using a PLMN private key ((Figure 10 and paragraph 0074 disclose the HSS 818 may decrypt the KEK and the SN_id from the encrypted information provided in the NAS Attach Request 1002.  The HSS 818 may compare the latter decrypted SN_id with the SN_id sent by the MME 810 in the Authentication Information Request 1004.  If the two SN_ids match, the HSS 818 prepare and transmit an Authentication Information Response 1006).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting and decrypting a serving network identifier in an attach request in a PLMN environment, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same way.  Combining encrypting a serving network identifier in an attach request in a PLMN environment of Lee 1 with an NSSAI in an attach request of Antipolis was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis and Lee 1 to obtain the invention as specified in claim 25.

Regarding claim 27, as applied to claim 25 above, Antipolis further discloses wherein 
Antipolis does not explicitly disclose a Radio Access Network, RAN, public key encrypted NSSAI.
Lee 1 further discloses a Radio Access Network, RAN, public key encrypted NSSAI (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and information including a serving network identifier (SN_id) and a randomly selected key encryption key (KEK).  Public or shared key encryption may be used to encrypt information in the NAS Attach Request 1002.  If public key encryption is used, the IMSI, SN_id, and KEK may be encrypted using the public key of the HSS 818).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting a serving network identifier in an attach request in a RAN environment, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same way.  Combining encrypting a serving network identifier in an attach request in a RAN environment of Lee 1 with an NSSAI in an attach request of Antipolis was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee 1.
Therefore, it would have been obvious before the effective filing date of the claimed 

Regarding claim 29, as applied to claim 25 above, Antipolis further discloses wherein selecting a network function is based on a NSSAI provided in the RRC connection request (Figure 2 and section 3 disclose the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.  The RAN forwards the Attach Request to the SSF.  The SSF determines which slice(s) the UE is selected and selects the appropriate Common CP NFs as well as related NeS-ID of the slice).
Antipolis does not explicitly disclose the NSSAI being PLMN public key encrypted.
Lee 1 further discloses the NSSAI being PLMN public key encrypted (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and information including a serving network identifier (SN_id) and a randomly selected key encryption key (KEK).  Public or shared key encryption may be used to encrypt information in the NAS Attach Request 1002.  If public key encryption is used, the IMSI, SN_id, and KEK may be encrypted using the public key of the HSS 818).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate encrypting and decrypting a serving network identifier in an attach request in a PLMN environment, as described in Lee 1, with an NSSAI in an attach request, as described in Antipolis, because doing so is using a known technique to improve a similar method in the same way.  Combining encrypting a serving network identifier in an attach request in a PLMN 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis and Lee 1 to obtain the invention as specified in claim 29.

Claims 6, 13, 16, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Antipolis in view of Lee 1 as applied to claims 1, 8, 15, 20, and 25 above, and further in view of Faccin et al. (U.S. Patent Application Publication No. 2018/0227743 A1) (hereinafter Faccin).

Regarding claim 6, as applied to claim 1 above, Antipolis, as modified by Lee 1, discloses the claimed invention except explicitly disclosing including an Access and Mobility Management Function, AMF, selection identifier in the RRC connection request.
In analogous art, Faccin discloses including an Access and Mobility Management Function, AMF, selection identifier in the RRC connection request (Figure 3 and paragraphs 0074 and 0076 disclose at 302, UE 115-b may transmit a NAS message, including a PDU session establishment request within SM information, to AMF 210-a.  At 306, AMF 210-a may send an SM request, including the PDU session establishment request within SM NAS information, to SMF 225-c.  The SM request or PDU session establishment request may include a SUPI, a DNN, an S-NSSAI, a PDU session identifier, an AMF identifier associated with AMF 210-a serving UE 115-b, SM NAS information, and an access terminal (AT) type).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis, Lee 1, and Faccin to obtain the invention as specified in claim 6.

Regarding claim 13, as applied to claim 8 above, Antipolis, as modified by Lee 1, discloses the claimed invention except explicitly disclosing include an AMF selection identifier in the RRC connection request.
In analogous art, Faccin discloses include an AMF selection identifier in the RRC connection request (Figure 3 and paragraphs 0074 and 0076 disclose at 302, UE 115-b may transmit a NAS message, including a PDU session establishment request within SM information, to AMF 210-a.  At 306, AMF 210-a may send an SM request, including the PDU session establishment request within SM NAS information, to SMF 225-c.  The SM request or PDU session establishment request may include a SUPI, a DNN, an S-NSSAI, a PDU session identifier, an AMF identifier associated with AMF 210-a serving UE 115-b, SM NAS information, and an access terminal (AT) type).
It would have been obvious before the effective filing date of the claimed invention to a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis, Lee 1, and Faccin to obtain the invention as specified in claim 13.

Regarding claim 16, as applied to claim 15 above, Antipolis, as modified by Lee 1, discloses the claimed invention except explicitly disclosing wherein selecting a network function is based on a Access and Mobility Management Function, AMF, selection identifier provided in the RRC connection request.
In analogous art, Faccin discloses wherein selecting a network function is based on a Access and Mobility Management Function, AMF, selection identifier provided in the RRC connection request (Figure 3 and paragraphs 0074-0076 disclose at 302, UE 115-b may transmit a NAS message, including a PDU session establishment request within SM information, to AMF 210-a.  At 304, AMF 210-a may identify the PDU session identifier received in the NAS message or PDU session establishment request as a new PDU session identifier (e.g., no other existing PDU sessions of UE 115-b use the received PDU session identifier).  Based on this 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate using an AMF identifier to select an SMF, as described in Faccin, with selecting NFs, as described in Antipolis, as modified by Lee 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining using an AMF identifier to select an SMF of Faccin with selecting NFs of Antipolis, as modified by Lee 1, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Faccin.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis, Lee 1, and Faccin to obtain the invention as specified in claim 16.

Regarding claim 21, as applied to claim 20 above, Antipolis, as modified by Lee 1, discloses the claimed invention except explicitly disclosing wherein the information in the RRC connection request is a Mobility Management Function, AMF, selection identifier.
In analogous art, Faccin discloses wherein the information in the RRC connection request 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an AMF identifier in a PDU session establishment request, as described in Faccin, with an attach request, as described in Antipolis, as modified by Lee 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an AMF identifier in a PDU session establishment request of Faccin with an attach request of Antipolis, as modified by Lee 1, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Faccin.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis, Lee 1, and Faccin to obtain the invention as specified in claim 21.

Regarding claim 26, as applied to claim 25 above, Antipolis, as modified by Lee 1, discloses the claimed invention except explicitly disclosing wherein selecting a network function is based on a Mobility Management Function, AMF, selection identifier provided in the RRC 
In analogous art, Faccin discloses wherein selecting a network function is based on a Mobility Management Function, AMF, selection identifier provided in the RRC connection request (Figure 3 and paragraphs 0074 and 0076 disclose at 302, UE 115-b may transmit a NAS message, including a PDU session establishment request within SM information, to AMF 210-a.  At 306, AMF 210-a may send an SM request, including the PDU session establishment request within SM NAS information, to SMF 225-c.  The SM request or PDU session establishment request may include a SUPI, a DNN, an S-NSSAI, a PDU session identifier, an AMF identifier associated with AMF 210-a serving UE 115-b, SM NAS information, and an access terminal (AT) type).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate using an AMF identifier to select an SMF, as described in Faccin, with selecting NFs, as described in Antipolis, as modified by Lee 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining using an AMF identifier to select an SMF of Faccin with selecting NFs of Antipolis, as modified by Lee 1, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Faccin.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis, Lee 1, and Faccin to obtain the invention as specified in claim 26.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Antipolis  as applied to claims 6 and 13 above, and further in view of Lee et al. (U.S. Patent Application Publication No. 2018/027066 A1) (hereinafter Lee 2).

Regarding claims 7 and 14, as applied to claims 6 and 13 above, Antipolis, as modified by Lee 1 and Faccin, discloses the claimed invention except explicitly disclosing wherein the AMF selection identifier is pre-configured in the communication device or configured over a NAS in an initial registration.
In analogous art, Lee 2 discloses wherein the AMF selection identifier is pre-configured in the communication device or configured over a NAS in an initial registration (Paragraph 0123 discloses the UE may then be allocated with a temporary identifier from the AMF, where the temporary identifier may represent a globally unique temporary identifier (GUTI).  For example, as illustrated in FIG. 14, in LTE, GUTI=GUMMEI+S-TMSI, where GUMMEI indicates an MME that should serve the UE.  Similarly, in 5G, 5G GUTI may include the globally unique AMF identifier (i.e., GUMMEI equivalent of 5G GUTI) that should serve the slices for which the UE wants to communicate over.  According to aspects, for illustration purposes, the globally unique AMF identifier is referred to GUMMEI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate providing an AMF identifier to a UE, as described in Lee 2, with an attach request, as described in Antipolis, as modified by Lee 1 and Faccin, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining providing an AMF identifier to a UE of Lee 2 with an attach request of Antipolis, as modified by Lee 1 and Faccin, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis, Lee 1, Faccin, and Lee 2 to obtain the invention as specified in claims 7 and 14.

Claims 18, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Antipolis in view of Lee 1 as applied to claims 1, 8, 15, 20, and 25 above, and further in view of Lee 2.

Regarding claims 18, 23, and 28, as applied to claims 15, 20, and 25 above, Antipolis, as modified by Lee 1, discloses the claimed invention except explicitly disclosing wherein selecting a network function is based on a default AMF if no AMF selection identifier is included in the RRC connection request.
In analogous art, Lee 2 discloses wherein selecting a network function is based on a default AMF if no AMF selection identifier is included in the RRC connection request (Figure 10 and paragraph 0106 disclose At step 2, based on the initial registration message, a gNB may perform AMF selection, and may forward the initial registration message to the selected AMF at step 3.  In some cases, if the UE did not provide a requested NSSAI in the initial registration request message, the gNB may select a default AMF, otherwise, the gNB may select an appropriate AMF to serve the network slices (e.g., S-NSSAIs) indicated in the NSSAI in the RRC request containing the initial registration message).
It would have been obvious before the effective filing date of the claimed invention to a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Antipolis, Lee 1, and Lee 2 to obtain the invention as specified in claims 18, 23, and 28.
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive.
On pages 10-12 in the Remarks, Applicant argues that Lee 1 does not disclose “encrypting Network Slice Selection Assistance information, NSSAI, using public key cryptography that includes a Radio Access Network, RAN, public key”.
Lee 1 discloses encrypting Network Slice Selection Assistance information, NSSAI, using public key cryptography that includes a Radio Access Network, RAN, public key (Figure 10 and paragraph 0073 disclose the UE 802 may send a NAS Attach Request 1002 with its IMSI and information including a serving network identifier (SN_id) and a randomly selected key encryption key (KEK).  Public or shared key encryption may be used to encrypt information in 
On pages 12-14 in the Remarks, Applicant argues that Antipolis does not disclose “selecting a network function based on information in the RRC connection request”.
Antipolis discloses selecting a network function based on information in the RRC connection request (Figure 2 and section 3 disclose the UE sends initial Attach Request to the RAN including network slice selection assistance information (NSSAI) including UE capability, Service type and requested service (optional) etc.  The RAN forwards the Attach Request to the SSF.  The SSF determines which slice(s) the UE is selected and selects the appropriate Common CP NFs as well as related NeS-ID of the slice).  Applicant’s network node is interpreted to include Antipolis’s SSF and Applicant’s RRC connection request is interpreted to include Antipolis’s Attach Request.
On pages 14-15 in the Remarks, Applicant argues that Lee 1 does not disclose forwarding to the communication device a NAS registration response received from the network function after the network function decrypting the NSSAI using a PLMN private key.
Lee 1 discloses forwarding to the communication device a NAS registration response received from the network function after the network function decrypting the NSSAI using a PLMN private key (Figure 10 and paragraph 0074 disclose the HSS 818 may decrypt the KEK and the SN_id from the encrypted information provided in the NAS Attach Request 1002.  The 
Consequently, in view of the above reasons and having addressed each of Applicant’s arguments, the previous rejection is maintained and made FINAL by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642